                    2:19-cv-02020-CSB-EIL # 7             Page 1 of 2                                                  E-FILED
AO 458 (Rev. 06/09) Appearance of Counsel                                                   Friday, 24 May, 2019 04:21:09 PM
                                                                                                Clerk, U.S. District Court, ILCD
                                     UNITED STATES DISTRICT COURT
                                                            for the
                                              Central District
                                             __________          of__________
                                                        District of Illinois

                    Derick Brown, et al.,                      )
                             Plaintiff                         )
                                v.                             )      Case No.     2:19-cv-02020
   The Board of Trustees of the University of Illinois         )
                            Defendant                          )

                                              APPEARANCE OF COUNSEL

To:       The clerk of court and all parties of record

          I am admitted or otherwise authorized to practice in this court, and I appear in this case as counsel for:

          Defendants                                                                                                     .


Date:          05/24/2019                                                              /s/ Christopher Wilson
                                                                                         Attorney’s signature


                                                                                 Christopher B. Wilson - 6202139
                                                                                     Printed name and bar number
                                                                                         Perkins Coie, LLP
                                                                                  131 S. Dearborn St., Suite 1700
                                                                                        Chicago, IL 60603

                                                                                               Address

                                                                                    CWilson@perkinscoie.com
                                                                                            E-mail address

                                                                                          (312) 324-8400
                                                                                          Telephone number

                                                                                          (312) 324-9400
                                                                                             FAX number
         2:19-cv-02020-CSB-EIL # 7               Page 2 of 2
                                UNITED STATES DISTRICT COURT
                             FOR THE CENTRAL DISTRICT OF ILLINOIS



              Derick Brown, et al.,                   )
                     Plaintiff                        )
                        v.                            )   Case No. 2:19-cv-02020
The Board of Trustees of the University of Illinois   )
                    Defendant                         )


                                      CERTIFICATE OF SERVICE

I certify that on _______________,
                   05/24/2019      I electronically filed the foregoing with the Clerk of the

Court using the CMECF system which will send notification of such filing to the following:

_____________________________________________________________________________,
 Counsel of Record

and I certify that I have mailed by the United States Postal Service the document to the following

non CMECF participants:

_____________________________________________________________________________.




                                                               /s/ Christopher Wilson
                                                                Attorney’s signature

                                                          Christopher B. Wilson - 6202139
                                                           Printed name and bar number
                                                                 Perkins Coie, LLP
                                                          131 S. Dearborn St., Suite 1700
                                                                Chicago, IL 60603

                                                                      Address

                                                            CWilson@perkinscoie.com
                                                                  E-mail address

                                                                  (312) 324-8400
                                                                 Telephone number

                                                                  (312) 324-9400
                                                                   Fax number
